Citation Nr: 1041469	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-01 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected left 
shoulder disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to July 1983.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
claim for an increased rating for his service-connected left 
shoulder disability.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c) (2010).

Here, the Veteran has claimed that the 20 percent disability 
rating currently assigned for his service-connected left shoulder 
disability does not accurately reflect the severity of his 
condition.  In his January 2007 VA Form 9, the Veteran reported 
that he has had to use his left arm to perform his usual daily 
activities due to an inability to use his right arm.  As result, 
he stated that his left shoulder disability has worsened due to 
overuse and that the overall disability of both arms has become 
more severe. The Veteran has also contended that because he has 
been forces to use his left arm, it has become a "major" 
(dominant) joint for purposes of the ratings assigned under the 
applicable diagnostic criteria.  Thus, the Veteran has 
essentially claimed that his left shoulder disability has gotten 
worse since the last VA examination, which was conducted in 
September 2005.

Additionally, the Veteran essentially asserted in his June 2006 
Notice of Disagreement that the most recent September 2005 VA 
examination is inadequate for purposes of rating his disability.  
Specifically, he challenged the accuracy of the results of the 
range of motion test reported in the September 2005 examination 
report, as he stated that his reported range of motion was 
"forced."  He stated that without the examiner physically 
moving his arm, he could not have achieved the documented 
extremes in the reported range of motion.  He requested that he 
be afforded another examination so that he could perform the 
range of motion movements without assistance.  To date, the 
Veteran has not been afforded another VA examination.

The Board notes that the September 2005 examination is over five 
years old and is therefore too remote in time from which to 
evaluate the current severity of the Veteran's disability.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a 
Veteran was entitled to a new evaluation after a two year period 
between the last VA examination and the Veteran's contention that 
his disability has increased in severity) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  Therefore, 
due to the passage of time and the Veteran's assertions, the 
Board finds that additional development is warranted to determine 
the current nature, extent, severity and manifestations of his 
service-connected left shoulder disability.  As such, VA is 
required to afford the Veteran a contemporaneous VA examination.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer, 10 Vet. App. at 403; see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
a VA orthopedic examination for the purpose 
of ascertaining the severity and 
manifestations of his service-connected left 
shoulder disability.  The claims file, 
including a copy of this REMAND, must be made 
available to the examiner, and the 
examination report should reflect that a 
review of the claims folder was completed.  
All pertinent symptomatology and findings 
should be reported in detail, and any 
indicated diagnostic tests and studies should 
be accomplished.  

The examiner must offer specific findings as 
to the range of motion of the Veteran's left 
shoulder, as well as whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the Veteran's 
service-connected disability.  If any of the 
above is observed, the examiner should 
specifically comment on whether the Veteran's 
range of motion is affected, and if possible, 
provide the additional loss of motion in 
degrees, and complaints and clinical findings 
should be reported in detail.  The examiner 
should accurately measure and report where 
any recorded pain begins and ends when 
measuring range of motion.

In addition to the above findings, the 
examiner should specifically state if there 
is any evidence of ankylosis, or loss of 
head, nonunion of or fibrous union of the 
humerus, or recurrent dislocation of the left 
shoulder at the scapulohumeral joint with 
frequent episodes and guarding of all arm 
movements.  If ankylosis is noted, the 
examiner should state whether it is (a) 
favorable, with abduction to 60 degrees and 
can reach mouth and head, (b) intermediate 
between favorable and unfavorable, or (c) 
unfavorable with abduction limited to 25 
degrees from the side.  

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's disability, if any, on his 
employment and activities of daily life.  A 
complete rationale for any opinion expressed 
shall be provided.

2.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by VA regulations, the 
RO/AMC will then readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



